 
 
I 
108th CONGRESS
2d Session
H. R. 4499 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Mr. Sam Johnson of Texas (for himself and Mr. Carter) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to ensure that certain prevailing parties receive attorneys’ fees. 
 
 
1.Short titleThis Act may be cited as the Working Families Access to Justice Act of 2004. 
2.Amendment to National Labor Relations ActThe National Labor Relations Act (29 U.S.C. 151 and following) is amended by adding at the end the following: 
 
20.Awards of attorneys’ fees and costs 
(a)Administrative proceedingsAn employer who, or a labor organization that— 
(1)is the prevailing party in an adversary adjudication conducted by the Board under this or any other Act, and 
(2)had not more than 100 employees and a net worth of not more than $7,000,000 at the time the adversary adjudication was initiated,shall be awarded fees and other expenses as a prevailing party under section 504 of title 5, United States Code, in accordance with the provisions of that section, but without regard to whether the position of the Board was substantially justified or special circumstances make an award unjust. For purposes of this subsection, the term adversary adjudication has the meaning given that term in section 504(b)(1)(C) of title 5, United States Code. 
(b)Court proceedingsAn employer who, or a labor organization that— 
(1)is the prevailing party in a civil action, including proceedings for judicial review of agency action by the Board, brought by or against the Board, and 
(2)had not more than 100 employees and a net worth of not more than $7,000,000 at the time the civil action was filed,shall be awarded fees and other expenses as a prevailing party under section 2412(d) of title 28, United States Code, in accordance with the provisions of that section, but without regard to whether the position of the United States was substantially justified or special circumstances make an award unjust. Any appeal of a determination of fees pursuant to subsection (a) or this subsection shall be determined without regard to whether the position of the United States was substantially justified or special circumstances make an award unjust.. 
3.Applicability 
(a)Agency proceedingsSubsection (a) of section 20 of the National Labor Relations Act, as added by section 2 of this Act, applies to agency proceedings commenced on or after the date of the enactment of this Act. 
(b)Court proceedingsSubsection (b) of section 20 of the National Labor Relations Act, as added by section 2 of this Act, applies to civil actions commenced on or after the date of the enactment of this Act. 
 
